Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered. 
In the Instant Amendment, Claims 1, 5, 8, 12, 15 and 19 has/have been amended; Claims 1, 8 and 15 are independent claims. Claims 1-20 have been examined and are pending in this application.

Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant is arguing in the remarks (pages 8-15) that Jung or Mayer does not teach or suggest "determining, based on the recorded information and the identified object of the first image, a predicted camera environment describing the environment where the mobile device is located" and "generating, based on the predicted camera environment, a recommendation for display on a graphical user interface (GUI), the recommendation proposing a way to better position the identification document within the predicted camera environment for capturing a second image of the identification document, the recommendation predicted to result in the second image being of greater quality than the first image". Unlike the claimed subject matter, the focus on Jung is how to best position to a camera itself based on environmental conditions. Mayer does not indicate anything about determining a particular environment and is only focused on glare detection relative to an ID document. Because Jung and Mayer each individually do not teach or suggest the claim limitation indicated above, the combination of Jung and Mayer cannot teach or suggest the claim limitations missing in each individually.
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that the combination of Jung and Mayer does teach the features as claimed in claim 1 where Jung teaches 
determining, based on the recorded information and the identified object of the first image, a predicted camera environment describing the environment where the mobile device is located (Fig. 14; paras. 0067-0072, 0163-0187; based on recorded information from the other sensors and the identified peripheral/background object [e.g. background objects, the sun, the moon, a start, street lamp, car light…] in a first image, the mobile device can detect a predicted camera surrounding environment (daytime, nighttime, indoor, outdoor…) describing the environment where the mobile device is current located); and 
generating, based on the predicted camera environment, a recommendation for display on a graphical user interface (GUI), the recommendation proposing a way to better position the 
Jung teaches everything, but just does not teach capturing images including a target object as an identification document.
Mayer teaches wherein the first image captures an identification document and an object peripheral to the identification document (Fig. 5; para. 0036); the object peripheral to the identification document as captured in the first image (Fig. 5; para. 0036); position the identification document within the camera environment for capturing a second image of the identification document (Fig. 5; paras. 0035, 0036, 0040). Mayer also does teach determining a glare environment where an identification document is being captured in a first image and providing a recommendation guiding to position the identification document to avoid the glare in a second image.
The Examiner respectfully submits that Jung teaches features as presented and Mayer teaches the features that Jung does not teach. Thus, the Examiner respectfully submits that the combination of Jung and Mayer does teach or suggest the features as claimed in claim 1.
Regarding claims 8 and 15, the above arguments are also applied since claims 8 and 15 recite features similar to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the first image" in line 6 and last line of claim 15 on page 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-20 are also rejected for being dependent of the base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 12, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 20190208117) in view of Mayer et al (US 20190205686).
Regarding claim 1, Jung teaches A computer-implemented method, comprising:
receiving a command to access a camera on a mobile device (Fig. 17; paras. 0067-0072, 0171-0173);
in response to the receiving, selecting a sensor, from a plurality of sensors of the mobile device , wherein the selecting is based on a preset configuration configured to determine which sensor from the plurality of sensors provides better environmental context for the mobile device (paras. 0067-0072, 0176, 0177; selecting a position sensor from a plurality of sensors of the mobile device, the selecting is a preset configuration/programed to determine to use the position sensor from the plurality of sensors as a sensor for obtaining information about a current position of the subject, the position sensor provides better environmental context for the mobile device regarding a current position of the subject than an illuminance sensor; each sensor provides better environmental context for the mobile device regarding an environmental information that it can detect while another sensor does not);
recording information from the sensor related to an environment of the mobile device (paras. 0067-0072, 0176, 0177);
capturing a first image via the camera, wherein the first image captures an object peripheral (Fig .14; paras. 0058, 0069-0072; capture a first image via a camera wherein the first image captures objects including an object in a center of the first image [e.g. a person…] and an object [e.g. background objects, the sun, the moon, a start, street lamp, car light…] peripheral to the object in the center);
identifying the object peripheral as captured in the first image by classifying the first image (para. 0069; classifying/processing the first image to identify the sun by analyzing light and shade, a shadow, or the sun included in the first image);
determining, based on the recorded information and the identified object of the first image, a predicted camera environment describing the environment where the mobile device is located (Fig. 14; paras. 0067-0072, 0163-0187; based on recorded information from the other sensors and the identified peripheral/background object in a first image, the mobile device can detect a predicted camera surrounding environment (daytime, nighttime, indoor, outdoor…) describing the environment where the mobile device is current located); and
generating, based on the predicted camera environment, a recommendation for display on a graphical user interface (GUI), the recommendation proposing a way to better position the 
but fails to teach
wherein the first image captures an identification document and an object peripheral to the identification document;
the object peripheral to the identification document as captured in the first image;
position the identification document within the camera environment for capturing a second image of the identification document.
However, in the same field of endeavor Mayer teaches
wherein the first image captures an identification document and an object peripheral to the identification document (Fig. 5; para. 0036);
the object peripheral to the identification document as captured in the first image (Fig. 5; para. 0036);
position the identification document within the camera environment for capturing a second image of the identification document (Fig. 5; paras. 0035, 0036, 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Mayer in Jung to have wherein the first image captures an identification document and an object peripheral to the identification document; the object peripheral to the identification document as captured in the first image; position the identification document within the camera environment for capturing a second image of the identification document for photographing a desired identification document so that it can be digitally stored and/or uploaded to a desired service yielding a predicted result.

Regarding claim 2, the combination of Jung and Mayer teaches everything as claimed in claim 1. In addition, Jung teaches wherein the classifying further comprises:
applying a machine learning algorithm to the first image to classify the first image (paras. 0175-0177).  

Regarding claim 5, the combination of Jung and Mayer teaches everything as claimed in claim 1. In addition, Mayer teaches wherein the recommendation includes an animated image indicating a position to place the identification document for capturing the second image (Figs. 4, 5; paras. 0035, 0040, 0042, 0046). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Mayer in the combination of Jung and Mayer to have wherein the recommendation includes an animated image indicating a position to place the identification document for capturing the second image for providing an animated image guiding the user from a glare environment to a better position to capture an image of a document without glare yielding a predicted result.

Regarding claim 8, claim 8 reciting features corresponding to claim 1 is also rejected for the same reasons as presented above. In addition, Jung teaches A system (Figs. 17, 28), comprising:
a memory device (Fig. 28; paras. 0285-0287); and
at least one processor coupled to the memory device and (Fig. 28; paras. 0285-0287) configured to: [features taught as presented in claim 1].

Regarding claim 9 and 12, claims 9 and 12 reciting features corresponding to claims 2 and 5 are also rejected for the same reasons as presented above.

Regarding claim 15, claim 15 reciting features corresponding to claim 1 is also rejected for the same reasons as presented above. In addition, Jung teaches A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations (Fig. 28; paras. 0285-0287) comprising: [features taught as presented in claim 1 where the test image data corresponds to the first image].

Regarding claims 16 and 19, claims 16 and 19 reciting features corresponding to claims 2 and 5 are also rejected for the same reasons as presented above.

Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 20190208117) in view of Mayer et al (US 20190205686) as applied to claim 2, 9 or 16 above, and further in view of Schwesinger et al (US 20180241937).
Regarding claim 3, the combination of Jung and Mayer teaches everything as claimed in claim 2, but fails to expressly teach
wherein the machine learning algorithm includes a regression model.  
However, in the same field of endeavor Schwesinger teaches
wherein the machine learning algorithm includes a regression model (paras. 0033, 0042). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Schwesinger in the combination of Jung and Mayer to have wherein the machine learning algorithm includes a regression model for implementing one of machine learning algorithms such that optimal image analysis can be obtained yielding a predicted result.  

Regarding claims 10 and 17, claims 10 and 17 reciting features corresponding to claim 3 are also rejected for the same reason as presented above in claim 3.

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 20190208117) in view of Mayer et al (US 20190205686) as applied to claim 2, 9 or 16 above, and further in view of Roach et al (US 20130155474).
Regarding claim 4, the combination of Jung and Mayer teaches everything as claimed in claim 2. In addition, Jung teaches
wherein the applying further comprises:
applying a neural network trained to identify 
but fails to expressly teach
identify an identification card.
However, in the same field of endeavor Roach teaches
identify an identification card (paras. 0084, 0085, 0127, 0161-0172, 0446).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Roach in the combination of Jung and Mayer to have identify an identification card for identifying different documents so that improving data capture accuracy can be obtained yielding a predicted result.

Regarding claims 11 and 18, claims 11 and 18 reciting features corresponding to claim 4 are also rejected for the same reason as presented above in claim 4.

Claims 6, 7, 13, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 20190208117) in view of Mayer et al (US 20190205686) as applied to claim 1, 8 or 15 above, and further in view of Andreasson (US 20090116684).
Regarding claim 6, the combination of Jung and Mayer teaches everything as claimed in claim 1. In addition, Jung teaches
pattern of data identified by a neural network (paras. 0064, 0069, 0098, 0175, 0290, 0291, 0310),
but fails to teach
further comprising:
recording a pattern of data from a second sensor;
identifying the pattern of data as an agitation state; and
in response to identifying the pattern as an agitation state, playing an audio data file.  
However, in the same field of endeavor Andreasson teaches
further comprising:
recording a pattern of data from a second sensor;
identifying the pattern of data as an agitation state; and
in response to identifying the pattern as an agitation state, playing an audio data file (Figs. 1, 5-8; paras. 0065, 0071-0080, 0089; play a song file in response to identifying an agitation state by identifying facial features from a face/second camera).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Andreasson in the combination of Jung and Mayer to have further comprising: recording a pattern of data from a second sensor; identifying the pattern of data as an agitation state identified by a neural network; and in response to identifying the pattern as an agitation state, playing an audio data file for playing appropriate audio to the user based on a detected mood of the user so that better audio selection can be obtained yielding a predicted result.  

Regarding claim 7, the combination of Jung, Mayer, Stuntebeck and Andreasson teaches everything as claimed in claim 6. In addition, Jung teaches
identifying, by the neural network, a feature from the image (paras. 0064, 0069, 0098, 0175, 0290, 0291, 0310).
Moreover, Andreasson teaches
wherein the identifying further comprises:
recording an image from a second camera of the mobile device; and identifying a facial feature from the image from the second camera to identify the agitation state (Figs. 1, 5-8; paras. 0065, 0071-0080, 0089; play a song file in response to identifying an agitation state by identifying facial features from a face/second camera).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Andreasson in the combination of Jung, Mayer, Stuntebeck and Andreasson to have recording an image from a second camera of the mobile device; and identifying a facial feature from the image from the second camera to identify the agitation state for detecting a mood of the user for playing appropriate audio to the user so that better audio selection can be obtained yielding a predicted result.

Regarding claims 13 and 20, claims 13 and 20 reciting features corresponding to claim 6 are also rejected for the same reason as presented above in claim 6.

Regarding claim 14, claim 14 reciting features corresponding to claim 7 are also rejected for the same reason as presented above in claim 7.



Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Quan Pham/Primary Examiner, Art Unit 2696